Motion to resettle order, and for permission to appeal -to the Court of Appeals from the resettled order, granted, without costs. Decision dated December 20, 1965 [24 A D 2d 240], amended to read “Judgment and order reversed, on the law, without costs”; decretal paragraph of order entered December 23, 1965, resettled to provide “ Ordered and Adjudged that the order and judgment appealed from be reversed, on the law, without costs.” No issue of fact was considered by this court. The following question shall be certified to the Court of Appeals: “Was the Appellate Division correct in reversing, on the law, the order and judgment dismissing the complaint as to the defendant-respondent?” Motion for a stay granted, without costs.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.